DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/03/2021 has been entered.
 
Response to Amendment
	The amendments on 11/03/2021 have been entered.

Response to Arguments
	Applicant’s arguments on pages 10-15, filed on 11/03/2021 have been fully considered and are not persuasive.

	As shown in figure 9A the resonance component of the signal is remove as stated in paragraph [0100] which means that the original signal there and when there is any resonance component they are removed leaving desired signal.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-7, and 10, 12-16, 18, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakamura US 2014/0125873 A1 from IDS.
Regarding claim 1, Nakamura teaches 
	a display device (figure 4 and paragraph [0003] and paragraph [0038]-[0063] teaches projection apparatus) comprising,
	a display surface (paragraph [0052] teaches projection video signal is for projecting video on the screen);
	a laser beam emitter (figure 4 and paragraph [0041] teaches light source unit 21 is a combination of laser light sources 25R, 25G, 25B) configured to emit a laser beam (paragraph [0042] emits laser light);

	a fast-scan MEMS (figures 4, 28, and paragraph [0049], the scanning mirror 28 is a very-small movable mirror formed by MEMS (Micro Electro Mechanical Systems), and is driven vertically and horizontally in a predetermined angular range in response to signal coming from the scanner drive circuit 15) driver (figures 4, 14 and paragraph [0049]) configured to drive a fast-scan mirror via a fast-scan drive signal with a fast-scan period (figures 4, 51, 53, 55); and
	a processor (figures 4 and 13) operatively coupled to the fast-scan MEMS driver and slow-scan MEMS driver (figure 4);
	wherein:
		the slow-scan mirror (28) and the fast-scan mirror (28) are configured to reflect the laser beam onto an active region of the display surface during a display interval (paragraph 49 and paragraph 51, the projection apparatus 11 may be so configured that the horizontal/vertical scanner includes two pieces of scanning mirror (one-axis scanner), e.g., a scanning mirror to be driven in the vertical direction, and a scanning mirror to be driven in the horizontal direction);
	a fast-scan MEMS (figures 4, 28 and paragraph [0049], the scanning mirror 28 is a very-small movable mirror formed by MEMS (Micro Electro Mechanical Systems), and is driven vertically and horizontally in a predetermined angular range in response to signals coming from 
	a processor (figures 4 and 13) operatively coupled to the fast-scan MEMS driver and slow-scan MEMS driver (figure 4);
	wherein,
		the slow-scan mirror (28) and the fast-scan mirror (28) are configured to reflect the laser beam onto an active region of the display surface during a display interval (paragraph 49 and paragraph 51, the projection apparatus 11 may be so configured that the horizontal/vertical scanner includes two pieces of scanning mirror (one-axis scanner), e.g., a scanning mirror to be driven in the vertical direction, and a scanning mirror to be driven in the horizontal direction);
		the first slow-scan interval includes,
			a scanning interval (figure 5B or figure 10A, Frame N) in which the slow-scan mirror (28) is configured to move from an initial scanning position to a final scanning position at one or more scanning ramp rates; and
			a flyback interval (figure 5B or figure 10A, Frame N+1) in which the slow-scan mirror (28) is configured to return from the final scanning position to the initial scanning position;
	the fast-scan mirror (28) is configured to scan the active region; and
	the processor (figures 4 and 13) is configured to,
		generate a modified slow-scan drive signal at least in part by modifying one or more of,
			the initial scanning position (figure 5B or figure 10A);

			the one or more scanning ramp rates in a blank region of the display surface, wherein,
				the modified slow-scan drive signal has a same slow-scan period as the slow-scan drive signal (figure 9A and paragraph [0100] teaches the resonance component of the scanning mirror 28 is removed which means the period is still the same except for the resonance component in the signal is removed); and
				the modified slow-scan drive signal does not include a substantially instantaneous step change (figure 5B or figure 10A in conjunction with figure 9A); and
			output, to the slow-scan MEMS (figures 4, 28 and paragraph [0049] states the scanning mirror 28 is a very-small movable mirror formed by MEMS (Micro Electro Mechanical Systems), and is driven vertically and horizontally in a predetermined angular range in response to signals coming from the scanner drive circuit 15) driver (figures 4, 14 and paragraph [0049]), instructions to drive the slow-scan mirror (28) with the modified slow-scan drive signal during a second slow-scan interval that occurs subsequently to the first slow-scan interval during operation of the slow-scan MEMS driver (figures 4, 52, 54, 56 and paragraph [0100] states that figure 9A in the trapezoidal waveform of the vertical drive signal, any resonance component of the scanning mirror 28 maybe removed from the portion where the slope shows a change, i.e., in the vicinity of ends of the flat portion, thereby being able to reduce the static time.  Note that such a waveform may be generated by digital processing, or by analog processing (notch filter)), wherein the first slow-scan interval and the second slow-scan interval occur during respective successive frames of a series of frames (figures 4, 52, 54, 56 and 
Regarding claim 2, Nakamura teaches the display device  (figure 4) of claim 1, wherein the flyback interval (positive slope lines) is traversed at one or more flyback ramp rates (solid and broken lines in figure 7A), and the processor (13) is further configured to generate the modified slow-scan drive signal at least in part by modifying the one or more flyback ramp rates (figure 7A; paragraph 94 teaches a short frame with the 666 horizontal scanning lines and a long frame with the 668 horizontal scanning lines, a displacement is caused at the position for vertical rendering.  In FIGS. 7A and 7B, the solid lines indicate an ideal vertical drive signal, and the broken line indicates a vertical drive signal with a lag in the frame time).
Regarding claim 3, Nakamura teaches the display device (figure 4) of claim 1, wherein the processor (13) is further configured to generate the modified slow-scan drive signal at least in part by modifying a length of the flyback interval (figure 7A and 7B; paragraph 95 teaches for preventing displacement of the position for vertical rendering, as shown in FIG. 7B, any synchronization error may be adjusted by using the vertical device signal with the trapezoidal waveform including a flat portion where the laser light turns back, and by increasing or decreasing the flat portion in the trapezoidal waveform of the vertical drive signal).
Regarding claim 4, Nakamura teaches the display device (figure 4) of claim 1, wherein the slow-scan mirror (28) is configured to move along a vertical axis and the fast-scan mirror 
Regarding claim 5, Nakamura teaches the display device (figure 4) of claim 1, further comprising a signal generator (15) configured to output the slow-scan drive signal to the slow-scan MEMS driver (52, 54, 56) and the fast-scan drive signal to the fast-scan MEMS driver (51, 53, 55) respectively.
Regarding claim 6, Nakamura teaches the display device (figure 4) of claim 5, wherein the signal generator (15) is configured to output the slow-scan drive signal and the fast-scan drive signal based on respective slow-scan drive signal instructions and fast-scan drive signal instructions received from the processor (13 and paragraph 51 teaches the projection apparatus 11 may be so configured that the horizontal/vertical scanner includes two pieces of scanning mirror (one-axis scanner), e.g., a scanning mirror to be driven in the vertical direction, and a scanning mirror to be driven in the horizontal direction).
Regarding claim 7, Nakamura teaches the display device (figure 4) of claim 5, further comprising a configurable filter (figure 9 and paragraph 99 - paragraph 102 teaches the trapezoidal waveform of the vertical drive signal, any resonance component of the scanning mirror 28 may be removed from the portion where the slope shows a change, i.e., in the vicinity of ends of the flat portion, thereby being able to reduce the static time. Note that such a waveform may be generated by digital processing, or by analog processing (notch filter)) configured to filter the slow-scan drive signal (trapezoidal waveform).
Regarding claim 10, Nakamura teaches the display device (figure 4) of claim 1, wherein the processor (13) is further configured to, determine that the slow scan period is a non-integer multiple of the fast-scan period of the fast-scan drive signal; and generate the modified slow-scan drive signal in response to the determination (paragraph 91 teaches when the processing is performed in synchronization with the video signal, the frames may have a periodically-varying synchronization error in terms of the number of horizontal scanning lines. This is because the frame frequency of the video signal is not exactly divided by the horizontal scanning frequency Fh into an integer. Accordingly, for performing the processing in synchronization with the video signal, in the drive waveform data for use to generate the vertical drive signal, data in which the slope is directed from top to bottom may be prepared separately from data in which the slope is directed from bottom to top.).
Regarding claim 12, Nakamura teaches the display device (figure 4) of claim 1, wherein the display surface includes a first blank region and a second blank region on opposite sides of the active region (shown in figures 5A/5B, 10A/10B the blanking interval).
Regarding claim 13, Nakamura teaches 
	a method for user with a display device (figure 4 and paragraph [0003] and paragraph [0038]-[0063] teaches projection apparatus), the method comprising,
	emitting a laser beam (paragraph [0042] emits laser light) form a laser beam emitter (figure 4 and paragraph [0041] teaches light source unit 21 is a combination of laser light sources 25R, 25G, 25B);
	transmitting a slow-scan drive signal with a slow-scan period (figures 4, 52, 54, and 56) to a slow-scan microelectromechanical systems (MEMS) (figures 4, 28 and paragraph [0049] states scanning mirror 28 is a very-small movable mirror formed by MEMS (Micro Electro 
	transmitting a fast-scan drive signal with a fast-scan period (figures 4, 51, 53, 55) to a fast-scan MEMS (figures 4, 28 and paragraph [0049] teaches the scanning mirror 28 is a very-small movable mirror formed by MEMS (Micro Electro Mechanical Systems), and is driven vertically and horizontally in a predetermined angular range in response to signals coming from the scanner drive circuit 15) driver (figures 4, 14 and paragraph [0049]) configured to drive a fast-scan mirror (28);
	reflecting the laser beam onto an active region of the display surface during a display interval (paragraph 49 and paragraph 51, the projection apparatus 11 may be so configured that the horizontal/vertical scanner includes two pieces of scanning mirror (one-axis scanner), e.g., a scanning mirror to be driven in the vertical direction, and a scanning mirror to be driven in the horizontal direction) using the slow-scan mirror (28) and the fast-scan mirror (28), wherein the first slow-scan interval includes,
		a scanning interval (figure 5B or figure 10A, Frame N) in which the slow-scan mirror (28) moves from an initial scanning position to a final scanning position at one or more scanning ramp rates; and
		a flyback interval (figure 5B or figure 10A, Frame N+1) in which the slow-scan mirror (28) returns from the final scanning position to the initial scanning position; and
	at a processor (figures 4 and 13), generating a modified slow-scan drive signal at least in part by modifying one or more of,

		 the final scanning position (figure 5B or figure 10A); and
		the one or more scanning ramps rate in a blank region of the display surface (11 projecting on surface), wherein:
			the modified slow-scan drive signal has a same slow-scan period as the slow-scan drive signal (figure 9A and paragraph [0100] teaches the resonance component of the scanning mirror 28 is removed which means the period is still the same except for the resonance component in the signal is removed); and
			the modified slow-scan drive signal does not include a substantially instantaneous step change (figure 5B or figure 10A in conjunction with figure 9A); and
	driving the slow-scan mirror (28) with the modified slow-scan drive signal during a second slow-scan interval that occurs subsequently to the first slow-scan interval during operation of the slow-scan MEMS (figures 4, 28 and paragraph [0049], the scanning mirror 28 is a very-small movable mirror formed by MEMS (Micro Electro Mechanical Systems), and is driven vertically and horizontally in a predetermined angular range in response to signals coming from the scanner drive circuit 15) driver (figures 4, 14 and paragraph [0049] and paragraph [0100] teaches in figure 9A, in the trapezoidal waveform of the vertical drive signal, any resonance component of the scanning mirror 28 may be removed from the portion where the slope shows a change, i.e., in the vicinity of ends of the flat portion, thereby being able to reduce the static time.  Note that such a waveform may be generated by digital processing, or by analog processing (notch filter)), wherein the first slow-scan interval and the second slow-scan interval occur during respective successive frames of a series of frames (figures 4, 52, 54, 56 and paragraph [0100] states that figure 9A in the trapezoidal waveform of the vertical drive signal, 



Regarding claim 14, Nakamura teaches the method (figure 4) of claim 13, wherein the flyback interval (positive slope lines) is traversed at one or more flyback ramp rates (solid and broken lines in figure 7A), and generating the modified slow-scan drive signal includes modifying the one or more flyback ramp rates (figure 7A; paragraph 94 teaches a short frame with the 666 horizontal scanning lines and a long frame with the 668 horizontal scanning lines, a displacement is caused at the position for vertical rendering.  In FIGS. 7A and 7B, the solid lines indicate an ideal vertical drive signal, and the broken line indicates a vertical drive signal with a lag in the frame time).
Regarding claim 15, Nakamura teaches the method (figure 4) of claim 13, wherein generating the modified slow-scan drive signal includes modifying a length of the flyback interval (figure 7A and 7B; paragraph 95 teaches for preventing displacement of the position for vertical rendering, as shown in FIG. 7B, any synchronization error may be adjusted by using the vertical device signal with the trapezoidal waveform including a flat portion where the laser light turns back, and by increasing or decreasing the flat portion in the trapezoidal waveform of the vertical drive signal). 
Regarding claim 16, Nakamura teaches the method (figure 4) of claim 13, further comprising filtering the slow-scan drive signal with a configurable filter (figure 9 and paragraph 99 - paragraph 102 teaches the trapezoidal waveform of the vertical drive signal, any resonance component of the scanning mirror 28 may be removed from the portion where the slope shows a change, i.e., in the vicinity of ends of the flat portion, thereby being able to reduce the static time. Note that such a waveform may be generated by digital processing, or by analog processing (notch filter)).
Regarding claim 18, Nakamura teaches the method (figure 4) of claim 13, further comprising, determining that the slow scan period is a non-integer multiple of the fast-scan period of the fast-scan drive signal; and generating the modified slow-scan drive signal in response to the determination (paragraph 91 teaches when the processing is performed in synchronization with the video signal, the frames may have a periodically-varying synchronization error in terms of the number of horizontal scanning lines. This is because the frame frequency of the video signal is not exactly divided by the horizontal scanning frequency Fh into an integer. Accordingly, for performing the processing in synchronization with the video signal, in the drive waveform data for use to generate the vertical drive signal, data in which the slope is directed from top to bottom may be prepared separately from data in which the slope is directed from bottom to top.).
Regarding claim 20, Nakamura teaches 
	a display device (figure 4 and paragraph 3 and paragraph 38-63, projection apparatus) comprising,
	a display surface (paragraph [0052] teaches projection video signal is for projecting video on the screen);

	a slow-scan microelectromechanical system (MEMS) (figures 4, 28 and paragraph [0049] teaches the scanning mirror 28 is a very-small movable mirror formed by MEMS (Micro Electro Mechanical Systems), and is driven vertically and horizontally in a predetermined angular range in response to signals coming from the scanner drive circuit 15) driver (figures 4, 14 and paragraph [0049]) 
configured to drive a slow-scan mirror (28) via a slow-scan drive signal with a slow-scan period during a first slow-scan interval (figures 4, 52, 54, and 56);
	a fast-scan MEMS (figures 4, 28 and paragraph [0049] states the scanning mirror 28 is a very-small movable mirror formed by MEMS (Micro Electro Mechanical Systems), and is driven vertically and horizontally in a predetermined angular range in response to signals coming from the scanner drive circuit 15) driver (figures 4, 14 and paragraph [0049]) configured to drive a fast-scan mirror via a fast-scan drive signal with a fast-scan period (figure 4, 51, 53, 55); and
	a processor (figures 4 and 13) operatively coupled to the fast-scan MEMS driver and slow-scan MEMS driver (figure 4);
	wherein:
		the slow-scan mirror (28) and the fast-scan mirror (28) are configured to reflect the laser beam onto an active region of the display surface during a display interval (paragraph 49 and paragraph 51, the projection apparatus 11 may be so configured that the horizontal/vertical scanner includes two pieces of scanning mirror (one-axis scanner), e.g., a 
		the first slow-scan interval includes,
			a scanning interval (figure 5B or figure 10A, Frame N) in which the slow-scan mirror (28) is configured to move from an initial scanning position to a final scanning position at one or more scanning ramp rates; and
			a flyback interval (figure 5B or figure 10A, Frame N+1) in which the slow-scan mirror (28) is configured to return from the final scanning position to the initial scanning position, 
wherein the initial scanning position is located in a first blank region on a first side of the active region and the final scanning position is located in a second blank region on a second side of the active region opposite the first side (figures 4, 52, 54, 56 and paragraph [0100] states in figure 9A the trapezoidal waveform of the vertical drive signal, any resonance component of the scanning mirror 28 may be removed from the portion where the slope shows a change, i.e., in the vicinity of ends of the flat portion, thereby being able to reduce the static time.  Note that such a waveform may be generated by digital processing, or by analog processing (notch filter));
		the fast-scan mirror (28) is configured to scan the active region; and
		the processor (13) is configured to:
			generate a modified slows-scan drive signal at least in part by modifying one or more of the initial scanning position (figure 5B or figure 10A) and the final scanning position (figure 5B or figure 10A), wherein,
				the modified slow-scan drive signal has a same slow-scan period as the slow-scan drive signal (figure 9A and paragraph [0100] states the resonance component of 
				the modified slow-scan drive signal does not include a substantially instantaneous step change (figure 5B or figure 10A in conjunction with figure 9A); and
			output, to the slow-scan MEMS (figures 4, 28 and paragraph [0049] states the scanning mirror 28 is a very-small movable mirror formed by MEMS (Micro Electro Mechanical Systems), and is driven vertically and horizontally in a predetermined angular range in response to signals coming from the scanner drive circuit 15) driver (figures 4, 14 and paragraph [0049]), instructions to drive the slow-scan mirror (28) with the modified slow-scan drive signal during a second slow-scan interval that occurs subsequently to the first slow-scan interval during operation of the slow-scan MEMS driver (figures 4, 52, 54, 56 and paragraph [0100] states that figure 9A in the trapezoidal waveform of the vertical drive signal, any resonance component of the scanning mirror 28 maybe removed from the portion where the slope shows a change, i.e., in the vicinity of ends of the flat portion, thereby being able to reduce the static time.  Note that such a waveform may be generated by digital processing, or by analog processing (notch filter)), wherein the first slow-scan interval and the second slow-scan interval occur during respective successive frames of a series of frames (figures 4, 52, 54, 56 and paragraph [0100] states that figure 9A in the trapezoidal waveform of the vertical drive signal, any resonance component of the scanning mirror 28 maybe removed from the portion where the slope shows a change, i.e., in the vicinity of ends of the flat portion, thereby being able to reduce the static time.  Note that such a waveform may be generated by digital processing, or by analog .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Nakamura US 2014/0125873 A1 from IDS as applied to claim 1 above and further in view of Champion et al US 2008/0001850 A1 (hereinafter Champion) from IDS.
Regarding claim 9, Nakamura teaches the invention as set forth above but does not disclose wherein the display device is head-mounted display device.
Champion teaches the display device (paragraph 59, head-mounted display), wherein the display device is head-mounted display device (paragraph 59, head-mounted display).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have wherein the display device is head-mounted display device as disclosed by Champion in the device as disclose by Nakamura for the purpose of having a convenient, efficient, and portable display to fit on the head.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY A DUONG whose telephone number is (571)270-0534. The examiner can normally be reached Monday-Friday from 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HENRY A DUONG/Examiner, Art Unit 2872